DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments in the Amendment with RCE filed June 21, 2022 (herein “Amendment”), with respect to the rejection(s) of claim(s) 1-3, and 5-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones et al., US 10,540,960 B1, and Shah et al., US 11,037,562 B2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input configured to receive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al., (US 10,847,149 B1, herein “Mok”) in view of Shah et al., (US 11,037,562 B2 herein “Shah”, further in view of Jones et al., (US 10,540,960 B1, herein “Jones”).
Regarding claim 1, Mok teaches an artificial intelligence device comprising (Mok fig. 14, device 110, col. 28, ll. 11-21, col. 29, ll. 1-40, and col. 30, ll. 17-21, machine learning techniques including neural networks used to operate the components and steps disclosed, where disclosed components include user device 110 and server 120, and can be included as components of a larger device or system): 
an input configured to receive a speech input (Mok fig. 14, col. 29, ll. 31-53, I/O device interface with input for audio capture from a microphone); and 
a processor configured to (Mok fig. 14, col. 30, ll. 1-7, and col. 29, ll. 21-30, controller/processor which executes instructions for operating each device): 
recognize a first wakeup word for calling the artificial intelligence device (Mok col. 4, ll. 19-24, 29-31, the device determines whether input audio data includes speech corresponding to a keyword of the system);
recognize a second wakeup word for setting an operation mode in response to receiving a second speech input (Mok fig. 1, col. 4, l. 19 – col. 5, l. 6, once the device performs steps 130 and 132, the device sends first input audio data – received subsequent to the input audio data including the speech corresponding to the keyword (thus received second speech input) to be processed to determine a first command (second wakeup word), and where the first command is “for setting an operation mode” – performing an operation such as obtaining information to respond to the command);
operate in an interaction mode (Mok fig. 1, col. 4, l. 19 – col. 5, l. 6, once the device sends first input audio data to be processed to determine a first command, the device sends second input audio data to the server without requiring the user to speak a keyword to input a further command (interaction mode)); 
process one or more commands received after the second wakeup word according to the operation mode indicated by the second wakeup word (Mok col. 5, ll. 7-49, it is determine that the second input audio data (after the keyword/second wakeup word) is directed to the system and has a second command, from which then second output data is determined (so the second command is processed) and the second output data is sent to the device for output to the user);
Although Mok teaches operating in an interaction mode, Mok does not explicitly teach that is it “based on a recognizing the second wakeup word as a specific device call mode to enable home appliances designated by a user.”
Mok further does not explicitly teach transmit a speech agent enable command to a home appliance to cause the home appliance to enter a command waiting state, wherein the home appliance is indicated by the second wakeup word corresponding to the specific device call mode; transmit a speech agent disable command to an additional device other than the home appliance to cause the additional device to exit a command waiting state.
Shah teaches based on a recognizing the second wakeup word as a specific device call mode to enable home appliances designated by a user (Shah fig. 5A, col. 26, ll. 60-64, in step 506, the system follows a path “A” mode when it is determined that the request particularly names a device (specific device call mode) to perform the requested action).
Shah further teaches a speech agent enable command to a home appliance to cause the home appliance to enter a command waiting state, wherein the home appliance is indicated by the second wakeup word corresponding to the specific device call mode (Shah col. 26, ll. 44-64, an invocation phrase portion causes multiple client devices to modify an operating state of their microphones to be in a wake state in order to capture (command waiting state) audio data from the remaining portion of the spoken utterance, and where a client device determines that the request is specific as to the device that will perform the action (home appliance is indicated)).
Jones teaches transmit to a home appliance to cause the home appliance to enter a command waiting state (Jones fig. 4, col. 9, l. 65 – col. 10, l. 5, the components/functional blocks shown in fig. 4 incorporated as various components in a distributed computing, thus, transmissions between the components, in particular, between the computing environment 402 and the Internet of Things (IoT) device 470, where col. 11, l. 51 – col. 12, l. 10, and col. 14, ll. 22-29, teach listening operations are enabled by 402 for a selected physical area, and disabled in the non-selected areas for the IoT device having multiple microphones, where the listening operations correspond to the command waiting state).
Jones further teaches transmit a speech agent disable command to an additional device other than the home appliance to cause the additional device to exit a command waiting state (Jones col. 11, l. 51 – col. 12, l. 10, and col. 14, ll. 22-29, teach listening operations are disabled in the non-selected areas, where the listening operations correspond to the command waiting state, and where col. 10, ll. 6-8 teach that the system includes one or more IoT devices, thus considering an additional IoT device in a non-selected area, this IoT device would have its listening operations disabled).
Therefore, considering the teachings of Mok and Shah together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech command processing of Mok with the determining of a specific device being named and activating devices to be awaiting commands as disclosed above in Shah at least because doing so would accommodate assistant interaction preferences that vary from user to user (see Shah Abstract).
Further, considering the teachings of Mok and Jones together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech command processing of Mok with the determining of zones of IoT devices which should have listening operations enabled or disabled as disclosed above in Jones at least because doing so would prevent hacking or spoofing of IoT devices (see Jones col. 9, ll. 45-48).
Regarding claim 2, Mok teaches wherein the processor is further configured to operate in the interaction mode based on the second wakeup word being continuously recognized after the first wakeup word is recognized (Mok col. 4, ll. 7-10, and col. 4, l. 65 – col. 5, l. 56, the device sends the second input data which is captured after or during (continuously) the output of the first content, and then processed without first detecting a wakeword, and where the process in fig. 1 is performed more than once in a row – thus continuous recognition of further input audio data without detecting presence of a keyword).
Regarding claim 3, Mok teaches wherein the processor is further configured to: operate in a normal mode to process a first command based on the first command being received after the first wakeup word is recognized; and process a second command based on the first wakeup word being recognized after the first command is processed and the second command is received after the first wakeup word is recognized (Mok col. 26, l. 30-50, col. 4, l. 29-37, after processing input audio to determine the audio includes a keyword (after the first wakeup word is recognized), speech processing is performed on the input audio data to determine a command and whether the command is one that is likely to be followed by a subsequent command, if it is not (then in a normal mode), the output audio corresponding to the command is determined and sent to the device which outputs it, and the server refrains from sending an instruction that would cause the device to send further audio data without first determining whether the audio data includes speech corresponding to a wakeword, and therefore, upon further audio being input, the processing would include determining if the audio has a keyword/wakeword before processing the next further audio).
Although Mok teaches both determining whether the input audio contains a keyword, and determining input audio processing to not send an instruction that causes further audio data without requiring the speech to have a wakeword, Mok discloses these two functionalities in two different figures. Therefore, Mok does not necessarily teach that the determination to refrain from sending the instruction to send further data without determining that there is a keyword in it, is performed with the initial detection of a keyword in input audio. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the two teachings of Mok to arrive at a method that determines first input audio for a keyword and then later refrains from sending an instruction that would cause the device to send further audio data without first determining whether the audio data includes speech corresponding to a wakeword, at least because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6).
Regarding claim 5, Mok teaches wherein, in a conversation mode, based on a fourth command being received within a speech waiting period after a third command is processed, the processor is further configured to process the fourth command without input of the first wakeup word (Mok col. 5, ll. 50-59, col. 6, ll. 23-40, and col. 21, ll. 56-61 any subsequent commands while the system operates for a number of times without detecting a keyword/wakeword, are subject to being first determined to have voice activity, within a threshold amount of time (speech waiting period)), wherein the speech waiting period in the conversation mode is longer than a speech waiting period in the normal mode (Mok col. 6, ll. 31-35, col. 23, ll. 5-7, the threshold amount of time is configurable (such as 30 seconds) and can be a user preference stating how long to stay connected to the server – thus some length of time, whereas col. 4, ll. 19-33, teaches that in a mode where the keyword/wakeword has to be detected first before forwarding on input audio for processing to the server, the server is not sent the input audio automatically, so there is no speech waiting period, and hence the threshold amount of time is always longer).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a third and fourth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 2, because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6), and as well would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 6, Mok teaches wherein, based on the second wakeup word corresponding to a multiple request mode being recognized after the first wakeup word is recognized (Mok col. 4, l. 19- col. 5, l. 21, after processing input audio to determine the audio includes a keyword (after the first wakeup word is recognized), speech processing is performed on the input audio data to determine a command and whether the command is one that is likely to be followed by a subsequent command, if it is, then the process continues in a mode (multiple request mode) where additional input audio is forwarded without detecting a wakeword/keyword) and a fifth command and a sixth command are received after the second wakeup word is recognized, the processor is further configured to output a response corresponding to the fifth command and a response corresponding to the sixth command after the fifth command and the sixth command are received (Mok fig. 1, col. 5, ll. 22-59, while in an operational flow as shown in fig. 1 (multiple request mode), the steps of sending subsequent input audio to the server for processing without detecting the presence of a keyword is repeated up to a maximum number of times, which would then obviously include a fifth input audio with a fifth command that is processed and for which output audio is returned, and a sixth input audio with a sixth command that is processed and for which output audio is returned, and where the sixth input audio would not be forwarded until after or during the output of the previous processed input audio’s output (see col. 5, ll. 17-21), therefore the output (response) corresponding to the sixth input audio is output after the fifth and sixth input audio with the respective commands are sent to the server and processed (received)).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a fifth and sixth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 2, because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6), and as well would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 7, Mok teaches wherein the processor is further configured to distinguish the fifth command from the sixth command by using a first identification command included in the fifth command and a second identification command included in the sixth command (Mok fig. 6, col. 21, ll. 47-67, a user profile containing executable commands enabled with respect to a user preference, the commands being provided in the user profile, and thus distinguished from each other by each command having its own row, and where the user preference specifies whether a device should remain connected to the server and continue sending audio to the server after content responsive to the command is output by the device).
Regarding claim 8, Mok teaches wherein, based on the processor further receiving an additional response request including the first identification command (Mok fig. 6, col. 21, ll. 47-67, col. 4, ll. 34-45, a user profile containing executable commands enabled with respect to a user preference, the commands being provided in the user profile and when received by the system, are associated with how long the device should be connected to the server prior to the device re-entering sleep mode and requiring the user to speak a keyword to enter a command), the processor is further configured to output an additional response corresponding to the additional response request and related to the fifth command by using the fifth command (Mok col. 5, l. 45-59, additional requests are processed and have output generated for them, where the additional response/request will be related to another command (fifth command) in the sequential set of commands if it is requested within the maximum number of times that the system will process further input audio and commands, and where the fifth command can be a command stored in the user profile).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a fifth and sixth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 2, because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6), and as well would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 9, Mok teaches wherein, based on a seventh command being received in the multiple request mode within a speech waiting period after the fifth command and the sixth command are processed, the processor is further configured to process the seventh command without input of the first wakeup word (Mok fig. 1, col. 5, ll. 22-59, while in an operational flow as shown in fig. 1 (multiple request mode), the steps of sending subsequent input audio to the server for processing without detecting the presence of a keyword is repeated up to a maximum number of times, which would then obviously include a seventh input audio with a seventh command that is processed and for which output audio is returned, and where the seventh input audio would not be forwarded until after or during the output of the previous processed input audio’s output – the sixth and fifth command’s processed output (see col. 5, ll. 17-21)), 
wherein the speech waiting period in the multiple request mode is longer than a speech waiting period in the normal mode (Mok col. 6, ll. 31-35, col. 23, ll. 5-7, the threshold amount of time is configurable (such as 30 seconds) and can be a user preference stating how long to stay connected to the server – thus some length of time, whereas col. 4, ll. 19-33, teaches that in a mode where the keyword/wakeword has to be detected first before forwarding on input audio for processing to the server, the server is not sent the input audio automatically, so there is no speech waiting period, and hence the threshold amount of time is always longer).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 3 (thus providing a seventh audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 3, because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6), and as well would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 10, Mok teaches wherein, based on an end command being received in the interaction mode or a speech waiting period is ended, the processor is further configured to terminate the interaction mode (Mok col. 6, lines 23-33, if the server does not determine voice activity in the input audio data within a threshold amount of time (a speech waiting period is ended), the device is instructed to re-enter a sleep mode which results in the device thereafter requiring third input audio data including a keyword prior to the device sending the third input audio data to the server).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mok, in view of Shah in view of Jones as set forth above regarding claim 1 from which claim 12 depends, further in view of Olson et al., (US 2020/0312318 A1, herein “Olson”).
Regarding claim 12, Mok does not explicitly teach the limitations of claim 12. Olson teaches wherein the second wakeup word corresponding to the specific device call mode includes a plurality of device call words set by the user and respectively corresponding to a plurality of home appliances (Olson paras. [0032], [0041]-[0043], user can use an interface to configure parameters of the system (set by a user), where such parameters include the vocabulary for commands to interpret a user utterance as being directed towards actions of a particular electronic device, where para. [0087] teaches the electronic devices can be a plurality of devices such as a washer and dryer (home appliances)).
Therefore, taking the teachings of Mok and Olson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of wakewords and commands as disclosed in Mok with enabling and disabling of speech agents for particular applications as disclosed in Olson at least because doing so would reduce a likelihood of user speech activating an unintentional or undesired action on the electronic device (see Olson para. [0042]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mok, in view of Shah, in view of Jones, as set forth above regarding claim 1 from which claim 13 depends, further in view of Leblang et al., (US 2019/0073998 A1, herein “Leblang”).
Regarding claim 13, Mok does not explicitly teach the limitations of claim 13. Leblang teaches wherein, based on the second wakeup word corresponding to a secret mode being recognized after the first wakeup word is recognized, the processor is further configured to delete a conversation record of the user (Leblang fig. 6, paras. [0042] and [0046], in a voice activated system operated by wakeword, a voice input is analyzed to determine that it represents a command to enter a private mode, the analysis applying to a phrase (second wakeup word) following a wake word (first wakeup word), and when determined, a private session is started and ends after a period of time, and the service provider environment automatically invokes a deletion function to forget any data generated and stored while in the private session (thus including a conversation record)).
Therefore, taking the teachings of Mok and Leblang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of wakewords and commands as disclosed in Mok with a private mode and the forgetting of data generated during the private mode as disclosed above in Leblang at least because doing so would simplify control over the storage of user information in the cloud (see Leblang para. [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orr et al., US 2015/0348554 A1, directed towards using a virtual assistant to control other electronic devices through voice commands.
b.	Liu et al., US 10,957,329 B1, directed towards a system that can detect multiple wake words corresponding to a plurality of assistant systems. Liu discloses that once an assistant system is identified from the wake word, the assistant system provides a set of functions available to the user in the assistant system.
c.	Stevans et al., US 2018/0108343 A1, directed towards a speech enabled dialog system that responds to a plurality of wake-up phrases. Stevans teaches that a particular vocabulary can be selected for a given utterance by using a phrase spotter that is able to listen for multiple wake-up phrases.
d.	Fu et al., US 10,777,189 B1, directed towards detecting wakewords in audio data depending on a dynamic threshold. Fu discloses a system that can detect subsequent commands that follow a wake word and an initial command.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656